Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-9 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “to increase a gain of the second Ethernet signal and the second PON signal in an upstream direction” in lines 2-3 of the claim. Claim 3 depends upon claim 1 which recites in lines 4-5 “to receive a first Ethernet signal in the downstream direction and output a second Ethernet signal”. This limitation suggests that the second Ethernet signal is in a downstream direction. Since a signal cannot be both upstream and downstream, claim 3 is indefinite.
Claim 7 recites in lines 2-3 the limitation “a fifth Ethernet signal” without reciting a fourth Ethernet signal. Therefore, it is unclear whether claim 7 requires four (4) or five (5) Ethernet signals.
Claim 8 recites in line 1 the limitation “a second amplifier” without reciting a first amplifier. Therefore, it is unclear whether claim 8 requires one or two amplifiers.
Claim 17 recites in line 2 the limitation “a second amplifier” without reciting a first amplifier. Therefore, it is unclear whether claim 17 requires one or two amplifiers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 11-16 of copending Application No. 17/344309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of each of claims 1-6 and 10-15 is taught by the corresponding claim of Application ‘309. Following is a mapping between the claims of instant application and the claims of Application ‘309
Claims of 17/401968
Claims of 17/344309
1
1
2
2
3
3
4
4
5
5
6
6
10
11
11
12
12
13
13
14
14
15
15
16

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 17/344309 in view of Dai (U.S. Patent 10,541,774 B1). 
Claim 11 of Application ‘309 teaches the method carried out by the processor of claim 18 of instant application. The difference between Application ‘309 and the claimed invention is that Application ‘309 does not teach non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to perform the method. Dai teaches in col. 3, lines 60-65 computer-readable medium for storing computer-executable instructions. One of ordinary skill in the art would have been motivated to combine the teaching of Dai with the method of Application ‘309 because using software control to implement method is flexible and cost effective.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use software control, as taught by Dai. to implement the method of Application ‘309.
Claims 12-13 of Application ‘309 teach the corresponding limitation of claims 19-20 of instant application.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 7-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl8 September 2022



/SHI K LI/Primary Examiner, Art Unit 2637